 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee eee eee eee ee eee eee ee eee ee x
IN RE: :
TERRORIST ATTACKS ON :
SEPTEMBER 11, 2001 ;
ee x

This document relates to:

Estate of John P. O'Neill, Sr. et al. v. The Republic of Iraq et al., 04 Civ. 1076 (GBD) (SN)
GEORGE B. DANIELS, United States District Judge:

On January 15, 2020, the O’Neill Plaintiffs moved this Court to award a partial final judgment,
made up of the sums of pain and suffering awards and economic loss awards, against the Islamic
Republic of Iran. (The O'Neill Pls.’ Notice of Mot. for Partial Final J. Il, ECF No. 5613.)!

The clerk of court previously filed a certificate of default in favor of the O’ Neill Plaintiffs and
against various defendants on September 1, 2015 in the member case Estate of John P. O'Neill, Sr.
et al. v. The Republic of Iraq et al., 04 Civ. 1076 (GBD) (SN) (the “O’Neill” Action),? (Corrected
Clerk’s Certificate of Default, O Neill, ECF No. 434.) Notably, the Islamic Republic of Iran is not
listed as a defendant in this certificate of default. Despite the fact that the O’Neill Plaintiffs mailed
to Iran a Notice of Judgment among other documents on September 11, 2019, (see Certificate of
Mailing, O'Neill, ECF No. 523), this in itself does not stand in the place of proper service of the

complaint, nor does it amend the certificate of default to include Iran as a defendant.

 

' Unless otherwise indicated, all citations included herein refer to documents filed in the 9/11 multidistrict
litigation docket. See In re Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN).

2 Citations to “O’Neill” refer to documents filed in the O’Neill Action.

 

 
On February 5, 2020, Magistrate Judge Netburn issued an order addressing the requirement
of filing a certificate of default against Iran prior to receiving a default judgment in this case. (Order,
ECF No. 5856.) In that order, Magistrate Judge Netburn made clear that “the Court will not enter
any further judgments . . . on behalf of any other plaintiffs that have not completed the service
requirements, until a certificate of default has been filed.” (Ud. at 3.)

Pursuant to Magistrate Judge Netburn’s order, this Court will not enter judgment against Iran

in favor of the O’Neill plaintiffs until a proper certificate of default against Iran has been filed.

 

Dated: February 10, 2020
New York, New York
SO ORDERED.

FEB 1 2 ao “og v b, Dons

ORGEJB. DANIELS
teed States District Judge

 

 

 
